UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02421 The Tax-Exempt Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Courtney R. Taylor The Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Tax-Exempt Bond Fund of America® [photo of a boy scooping marine life in a tide pool] Special feature The ongoing search for income See page 6 Annual report for the year ended August 31, 2012 The Tax-Exempt Bond Fund of America seeks a high level of federally tax-exempt current income, consistent with preservation of capital, through a diversified portfolio of municipal bonds. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio is 0.55% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of September 30, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 2.10%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 3.23%.) The fund’s 12-month distribution rate for Class A shares as of that date was 3.45%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 4. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Income may be subject to state or local taxes. Also, distributions from gains on the sale of certain bonds purchased at less than par value and capital gain distributions, if any, are taxable. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: The most recently concluded fiscal year proved to be a favorable period for municipal bond returns. Prices for most types of tax-exempt bonds rose throughout the year, supported by surging investor demand, persistently low interest rates and signs that U.S. economic growth was slowing. For the 12 months ended August 31, 2012, The Tax-Exempt Bond Fund of America provided investors with a steady stream of federally tax-exempt income totaling about 47 cents a share. Those who reinvested their dividends recorded an income return of 3.92%. To match this, investors in the top federal income tax bracket of 35% would have had to earn 6.03% from a taxable investment. This income return, along with a strong gain in the fund’s share price, helped produce a total return of 10.71%. This result exceeded the 8.78% total return of the Barclays Municipal Bond Index, which tracks only investment-grade municipal bonds and has no expenses. However, the fund’s total return trailed the 11.00% gain of the Lipper General & Insured Municipal Debt Funds Average, a measure of the fund’s peer group. Results for longer time frames are displayed in the table on page 2. Municipal market overview As we reported six months ago, a broad bond market rally was under way at the start of the fiscal year. With economic conditions weakening, investors sought the relative stability of fixed-income securities. High demand for U.S. Treasuries kept yields near historic lows for much of the 12-month period. Back in early 2011, high volatility in the municipal bond market left yields (which move in the opposite direction of prices) at elevated levels for many types of tax-exempt bonds. As it became clearer that some predictions of municipal bankruptcies would not occur on the scale predicted, investor sentiment strengthened. Increasingly, investors turned to tax-exempt bonds for their relative value compared to Treasuries. The rally in Treasuries helped lift the tax-exempt bond market, and municipal bond prices rose throughout the period, sending yields lower. Demand for municipal bonds remains high. As of August 31, municipal bond mutual funds have seen more than $39.4 billion in inflows in 2012, according to the Investment Company Institute. To help support economic growth, the Federal Reserve maintained its accommodative monetary policy and held its benchmark interest rate near zero. These conditions, along with the elevated demand for tax-exempt bonds, made the search for attractive yield opportunities more challenging. Increasingly, investors turned to lower-rated bonds and securities with relatively longer durations for the higher yields they offer, and spreads tightened across the credit spectrum. To learn more about the steps we take in our effort to uncover opportunities for attractive income, we invite you to read this year’s feature article, “The ongoing search for income,” which begins on page 6. [ [photo of a boy scooping marine life in a tide pool] [Begin Sidebar] In this report Special feature 6 The ongoing search for income In today’s low-rate environment, seeking attractive income feels like looking for pearls in the ocean. In this year’s feature article, we explain how your fund’s investment professionals look for yield — and how patience, research and diversification have contributed to the fund’s long-term success. Contents 1 Letter to investors 5 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 31 Board of trustees and other officers [End Sidebar] Inside the portfolio As has been the case in recent years, revenue bonds — securities backed by dedicated revenue streams from local enterprise projects such as airports, toll roads and hospitals — were a chief focus of the fund. The fiscal challenges confronting many state and local governments have very little impact on the potential success of the projects supporting these revenue bonds. As of August 31, 2012, revenue bonds accounted for more than 90% of the fund’s holdings. Some of the fund’s largest holdings were in bonds backed by hospitals (14.3%), electric utilities (7.8%) and colleges and universities (7.5%). The portfolio counselors who manage the fund maintain a cautious view of general obligation (G.O.) bonds issued by local governments, as they believe the potential rewards associated with many of these securities are not commensurate with the risks involved. This is reflected in the fund’s relatively light concentration of state and local G.O. bonds (5.6%). However, as circumstances are constantly changing, we continue to monitor G.O. bonds for potentially attractive opportunities in the future. The fund’s outsize return was made possible by positive contributions from virtually every sector of the municipal markets. Results for holdings of bonds supporting hospitals, as well as life care and assisted living facilities, were particularly strong. [photo ofblades of grass sticking out of sand] A look forward We are pleased with the fund’s exceptional returns for the past 12 months. However, we wish to caution investors that these results are partly due to highly favorable conditions, and we do not expect these conditions to continue indefinitely. We do believe that through our conservative approach and diligent research we can provide relatively steady income and add value for our investors over time. [Begin Sidebar] Results at a glance For periods ended August 31, 2012 (with all distributions reinvested) Total returns Average annual total returns 1 year 5 years 10 years The Tax-Exempt Bond Fund of America (Class A shares) % % % Lipper General & Insured Municipal Debt Funds Average Barclays Municipal Bond Index* *The index is unmanaged and, therefore, has no expenses. [End Sidebar] To be sure, there is a great deal of uncertainty in the short term. State and local governments face the dual pressures of strained tax revenues and soaring costs. While well publicized predictions of widespread municipal defaults have not materialized, there were a few noteworthy municipal bankruptcies recently and we could see more in the coming months. The pending presidential election and uncertainty over the direction of fiscal and tax policy further cloud the picture for investors. In its effort to stimulate the economy, the Fed will pursue an accommodative monetary policy. Shortly after the close of the fiscal year, the Fed announced plans for a third round of quantitative easing, indicating they would purchase mortgage bonds and other assets until the U.S. job market shows signs of improvement. The central bank also indicated that it would keep its target rate near zero until at least mid-2015. This further complicates the search for attractive income. Nevertheless, we maintain an optimistic long-term view. The municipal bond market is a vast market with a great deal of diversity and we believe that through patience and careful research we can find attractive potential investment opportunities. We wish to take this opportunity to welcome the many new investors in the fund and thank those who continue to invest with us. For the year, the number of investor accounts rose by 10.95%. As always, we are working hard to help achieve your fund’s investment objectives. We look forward to reporting to you on the fund’s progress in six months. Sincerely, /s/ Neil L. Langberg Neil L. Langberg President October 12, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated 2012 taxable income below to determine your federal tax rate,* then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.47% tax-exempt distribution rate† as of August 31, 2012. For example, investors in the highest tax bracket (35%) would need a taxable distribution rate of 5.34% to match the fund’s distribution rate. The fund’s tax-exempt If your taxable income is … distribution rate of … then your federal 3.47% is equivalent Single Joint tax rate is to a taxable rate of … $
